Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 19, 2007                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  127897                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellant,                                                                       Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 127897
                                                                    COA: 248094
                                                                    Wayne CC: 02-007289-01
  MAURICE LAMONT NYX,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, leave to appeal having been granted, and the briefs and oral
  arguments of the parties having been considered by the Court, on the Court’s own motion
  pursuant to MCR 7.316(A)(3), the Court DIRECTS each party to file a supplemental
  brief not later than 42 days after the date of this order specifically addressing the
  following questions: (1) whether MCL 768.32 satisfies the requirements of both Const
  1963, art 1, § 20 that a defendant “be informed of the nature of the accusation” and the
  “doctrine of both the common law and of our Constitution that a defendant cannot be
  held to answer a charge not contained in the indictment brought against him,” Schmuck v
  United States, 489 US 705, 717 (1989), where the lesser degree offense does not
  constitute a lesser included offense as defined in People v Cornell, 466 Mich 335 (2002);
  (2) more specifically, whether a defendant charged with first-degree criminal sexual
  conduct is, under Const 1963, art 1, § 20, sufficiently informed that such charge carries
  with it the possibility that he may be convicted of an uncharged lesser degree of that
  offense on the basis of any conduct that would suffice to establish an offense of the lesser
  degree; and (3) most specifically, whether a defendant charged with first-degree criminal
  sexual conduct, MCL 750.520b, is, under Const 1963 art 1, § 20, sufficiently informed
  that such charge carries with it the possibility that he may be convicted of the uncharged
  offense of second-degree criminal sexual conduct, MCL 750.520c, where conviction of
  the latter requires the prosecutor to prove an element that is not at issue to obtain a
  conviction of the former — i.e., that defendant touched the victim’s “intimate parts . . .
  for the purpose of sexual arousal or gratification, done for a sexual purpose, or in a sexual
  manner . . .” MCL 750.520a(o).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 19, 2007                    _________________________________________
           t0116                                                               Clerk